Exhibit 10.13

 

LEGG MASON, INC.

 

1996 Equity Incentive Plan

 

RESTRICTED STOCK AGREEMENT

 

Legg Mason, Inc. (the “Company”) hereby grants to you (the “Participant”),
pursuant to the Legg Mason, Inc. 1996 Equity Incentive Plan (the “Plan”), a
restricted stock award (the “Award”) of shares of the Company’s Common Stock,
$.10 par value per share (the “Shares”), upon and subject to the restrictions,
terms and conditions set forth below. The date of grant of the Award provided
hereby (the “Grant Date”) shall for all purposes be                     , the
date on which incentive compensation is paid by the Company.

 

This Award is subject in all respects to the applicable provisions of the Plan.
Such provisions are incorporated herein by reference and made a part hereof.
Capitalized terms not defined herein that are defined in the Plan shall have the
meanings specified in the Plan.

 

In addition to the terms, conditions and restrictions set forth in the Plan, all
terms, conditions and restrictions set forth in this Agreement are applicable to
the Award granted hereby.

 

1. Rights as a Stockholder.

 

Commencing on the Grant Date, the Participant shall have the right to vote the
Shares subject to this Award and to receive dividends and other distributions
thereon unless and until such shares are forfeited pursuant to Section 3 hereof;
provided, however, that a dividend or other distribution (including, without
limitation, a stock dividend or stock split), other than a cash dividend or
distribution, shall be delivered to the Company and shall be subject to the same
vesting schedule and other restrictions as the Shares with respect to which such
dividend or other distribution was made. In connection with the payment of such
dividends or other distributions, the Company may deduct any taxes or other
amounts required by any governmental authority to be withheld and paid over to
such authority for the account of Participant. The Participant shall be entitled
to retain cash dividends and distributions received regardless of whether the
Shares with respect to which such dividends or distributions were made are
subsequently forfeited pursuant to Section 3 hereof. Notwithstanding anything to
the contrary, prior to the date on which the Shares subject to this Award vest
pursuant to Section 3 hereof, such Shares shall be subject to the restrictions
on transferability contained in Section 4.1 hereof.

 

2. Custody and Delivery of Shares.

 

Shares subject to this Award (and any related property received under Section 1
hereof) will be issued in street name and held in the Participant’s account at
Legg Mason Wood Walker, Incorporated (“LMWW”). Participant may not receive share
certificates representing unvested Shares subject to this Award. LMWW will
reflect on the account the restrictions under which the Shares are held and will
not allow transfer of any Shares subject to the Award prior to the date on which
such Shares vest pursuant to Section 3 below. Participant authorizes LMWW to
deliver to the Company any Shares subject to this Award that are forfeited
pursuant to Section 3 below. Share certificates representing vested Shares will
be issued only upon the request of Participant. The Company will pay all
original issue or transfer taxes and all fees and expenses incident to the
delivery of any Shares hereunder.

 

3. Vesting and Forfeiture.

 

(a) Except as otherwise provided in the Plan or this Agreement, the Shares
subject to this Award shall vest, shall become transferable and shall cease to
be subject to forfeiture (to “vest”) in accordance with the following schedule:
thirty-three percent (33%) of the Shares subject to this Award shall vest on
each of                     ,                      and                     .



--------------------------------------------------------------------------------

(b) All restrictions upon all Shares subject to this Award shall lapse, and all
such Shares shall immediately vest upon the earliest to occur of any of the
following events:

 

  (1) a Change of Control (as defined below); or

 

  (2) the termination of Participant’s employment with the Company by reason of
(i) his or her death or (ii) his or her Permanent Disability (as defined below);
or

 

  (3) The Participant’s death or Permanent Disability (as defined below) during
the Participant’s Retirement (as defined below).

 

(c) In the event the Participant shall cease being employed by the Company or
its subsidiaries, for any reason other than Retirement (as defined below), prior
to the date on which all Shares subject to this Award have vested pursuant to
any of the preceding paragraphs of this Section 3, this Award shall immediately
terminate, on the date on which Participant’s employment terminates, with
respect to all such Shares that have not vested and all the Shares subject to
this Award that have not vested as of such date (together with any related
property held by the Company pursuant to Section 1 hereof) shall be forfeited to
the Company.

 

(d) In the event the Participant shall cease being employed by the Company or
its subsidiaries as a result of Retirement prior to the date on which all Shares
subject to this Award have vested pursuant to any of the preceding paragraphs of
this Section 3, this Award shall not be terminated under paragraph (c) above and
vesting of the Shares subject to this Award shall continue pursuant to
paragraphs (a) and (b) above so long as the Participant meets the definition of
Retirement provided below. If the Participant subsequently ceases to meet the
definition of Retirement prior to the date on which all Shares subject to this
Aware have vested pursuant to any of the preceding paragraphs of this Section 3,
then this Award shall immediately terminate, on the date on which Participant
ceases to meet the definition of Retirement, with respect to all such Shares
that have not vested and all the Shares subject to this Award that have not
vested as of such date (together with any related property held by the Company
pursuant to Section 1 hereof) shall be forfeited to the Company.

 

(e) For purposes of this Agreement:

 

(1) a “Change of Control” shall be deemed to have occurred at such time as (i)
any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) other than an
affiliate of the Company on the date hereof, becomes the beneficial owner (as
defined in Rule 13d-3 of the 1934 Act), directly or indirectly, of securities of
the Company or a successor representing 50% or more of the combined voting power
of the Company’s then outstanding securities having the ordinary right to elect
directors of the Company or (ii) the Company’s stockholders shall have approved
any agreement providing for a merger in which the Company will not remain an
independent publicly owned company or a consolidation or sale or other
disposition of all or substantially all of the assets of the Company, other than
a transaction in which the Company or its stockholders own 50% or more of the
combined voting power of the resulting entity.

 

(2) Participant shall be considered to have suffered a “Permanent Disability” if
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in Participant’s death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

 

(3) “Retirement” shall mean that Participant has retired from the Company and is
not employed by and does not otherwise represent, in any capacity other than as
a non-employee director, any financial services company that competes with the
Company or its subsidiaries. Whether any particular financial services company
competes with the Company or its subsidiaries shall be determined by the
Committee, in its sole discretion.

 

2



--------------------------------------------------------------------------------

4. Additional Terms and Conditions of Award.

 

4.1. Nontransferability of Shares.

 

Prior to the date on which Shares subject to this Award vest pursuant to Section
3 hereof, such Shares may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Any
such attempted sale, transfer, assignment, pledge, hypothecation or encumbrance,
or other disposition of such Shares shall be null and void.

 

4.2. Securities Laws.

 

Participant hereby represents and covenants that if in the future the
Participant decides to offer or dispose of any Shares subject to this Award or
interest therein, the Participant will do so only in compliance with this
Agreement, the Securities Act of 1933, as amended, and all applicable state
securities laws. As a condition precedent to the delivery to Participant of any
Shares subject to this Award, Participant shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance of the Shares and, in connection therewith, shall execute any
documents and make any representation and warranty to the Company which the
Committee shall in its sole discretion deem necessary or advisable.

 

4.3. Adjustment.

 

In the event that there occurs (a) any change in the number of outstanding
shares of Common Stock of the Company through the declaration of dividends,
stock splits or the like or through any change in the capital account of the
Company or any other transaction referred to in Section 424(a) of the Internal
Revenue Code (the “Code”) or (b) any other change in the capital structure or in
the Common Stock of the Company, then, if applicable, the number and class of
shares subject to this Award shall be adjusted as provided in the Plan. Any
decision of the Committee regarding the amount and timing of any adjustment will
be final and conclusive.

 

4.4. Compliance with Applicable Law.

 

This Award is subject to the condition that if the listing, registration or
qualification of the Shares subject to this Award upon any securities exchange
or under any law, or the consent or approval of any governmental body, or the
taking of any other action is necessary or desirable as a condition of, or in
connection with, the vesting or delivery of shares hereunder, the Shares subject
to this Award may not be delivered, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained. The Company agrees to make every reasonable effort to effect or obtain
any such listing, registration, qualification, consent or approval.

 

4.5. Withholding; Tax Matters

 

(a) Participant will remit to the Company by check an amount sufficient to
satisfy any federal, state or local withholding tax requirements, prior to the
delivery of Shares pursuant to Section 2 hereof. If Participant fails to provide
the check described in the previous sentence by the date any withholding tax
with respect to any Shares granted hereunder is due, the Company will, and
Participant hereby authorizes the Company to, withhold delivery of Shares or
deduct amounts required to be withheld from payments of any kind by the Company
or its subsidiaries to which Participant would otherwise be entitled, including
without limitation salary, bonus and other compensation.

 

(b) If Participant makes the election provided under Section 83(b) of the Code
to be taxed currently on the value of any Shares subject to this Award
notwithstanding the restrictions placed upon such Shares (the “Section 83(b)
Election”), Participant will promptly notify the Company, will complete, sign
and return to the Company

 

3



--------------------------------------------------------------------------------

the Section 83(b) Election Form which was distributed to Participant and will
remit to the Company with such form a check in an amount sufficient to satisfy
any federal, state or local withholding tax requirements.

 

(c) The Company reserves the right to make whatever further arrangements it
deems appropriate for the withholding of taxes in connection with any
transaction contemplated by this Agreement or the Plan, including, without
limitation, providing for payments of withholding taxes by deducting amounts
required to be withheld, plus interest thereon, from payments of any kind by the
Company or any of its subsidiaries to which Participant would otherwise be
entitled.

 

4.6. Award Confers no Rights to Continued Employment.

 

Nothing in the Plan or in this Agreement shall confer upon the Participant any
right to continue in the employ of the Company or any subsidiary of the Company
for a specified period of time or interfere with the right of the Company and
its subsidiaries to terminate such employment at any time.

 

4.7. Decisions of Committee.

 

The Committee shall have the right to resolve all questions which may arise in
connection with this Award. Any interpretation, determination or other action
made or taken by the Board of Directors of the Company or the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.

 

5. Miscellaneous Provisions.

 

5.1. Successors; Assignments and Transfers.

 

This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company and any person or persons who shall, upon the death
of the Participant, acquire any rights hereunder. The rights and interests of
Participant under this Agreement may not be sold, assigned, encumbered or
otherwise transferred except in the event of death of Participant, by will or by
the laws of descent and distribution. This Agreement may be assigned by the
Company without the Participant’s consent.

 

5.2. Notices.

 

All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by actual delivery to the party entitled
thereto, or (b) by mailing in the United States mails to the address of the
party entitled thereto as set forth below, via certified or registered mail,
return receipt requested. The notice shall be deemed to be received in case of
delivery, on the date of its actual receipt by the party entitled thereto, and
in case of mailing, five days following the date of such mailing. Any notice
mailed to the Company shall be addressed to the Restricted Stock Administrator
of the Company at 100 Light Street, Baltimore, Maryland 21202. Any notice mailed
to Participant shall be addressed to Participant at Participant’s address as
reflected in the personnel records of the Company. Either party hereto may
designate a different address for notices than the one provided herein by notice
to the other.

 

5.3. Governing Law.

 

This Agreement shall be governed by, and interpreted in accordance with, the
internal laws of the State of Maryland (without regard to conflicts of laws
rules thereof).

 

4



--------------------------------------------------------------------------------

5.4. Counterparts.

 

This Agreement may be executed in two counterparts each of which shall be deemed
an original and both of which together shall constitute one and the same
instrument.

 

LEGG MASON, INC.

By:        

--------------------------------------------------------------------------------

    Name: Robert F. Price     Title: Senior Vice President,     General Counsel
and Secretary

 

In order to indicate your acceptance of the shares of restricted stock granted
by this Agreement subject to the restrictions and upon the terms and conditions
set forth above and in the Plan, please execute and immediately return to
                    , the Restricted Stock Administrator of the Company, one
copy of this Agreement.

 

Agreed and Accepted this      day of             , 200    .

 

[Name]

 

SHARES AWARDED

 

5